Order entered October 25, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00780-CV
                               No. 05-21-00781-CV
                               No. 05-21-00782-CV
                               No. 05-21-00783-CV

                    IN RE DRALON PATTERSON, Relator

         Original Proceedings from the Criminal District Court No. 5
                            Dallas County, Texas
                   Trial Court Cause Nos. F19-25779-QL,
               F19-75183-PL, F19-75218-PL & F19-40572-PL

                                        ORDER
                   Before Justices Schenck, Nowell, and Garcia

      Based on the Court’s opinion of this date, we DISMISS these original

proceedings for want of jurisdiction.


                                             /s/   ERIN A. NOWELL
                                                   JUSTICE